Detailed Action
Claim Objections
Claim 1 objected to because of the following informalities:
For the section “rotating symmetrically and in opposite directions with respect to each other”, “directions” should be singular “direction” as only one direction is claimed.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Beken (U.S. Patent No. RE22002 hereinafter Beken).

Regarding Claim 1, Wenger teaches a stirrer (figure 1 mixing vessel 12) comprising: two rotating shafts having intersecting stirring blades (figure 4 mixing shafts 14 and 16’s mixing elements 50 and 52 intersect) capable of rotating symmetrically and in opposite directions with respect to each other ([0030] “variable frequency mechanisms … in order to permit … individual rotation of the shafts in terms of speed and/or rotational direction independently of each other” [this means the shafts can rotate identically or symmetrically to each other]); stirring blades formed on each of the rotating shafts (figure 4 mixing elements 50 and 52 are formed on mixing shafts 14 and 16) and connected to a driving means that can relationally and independently adjust a phase angle of one or both of the two shafts (figure 1: controller 60, VFDs 59, and drive motors 54 & [0012]: which teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts” & [0030]: “The drives also preferably have variable frequency drives which are designed to permit selective, individual rotation of the shafts in terms of speed and/or rotational direction independently of each other.”), each of the stirring blades having a rotational path (figure 4: each element on shafts 14 and 16 has an individual rotational path); and a position control device (figure 1 controller 60) connected to the driving means (figure 1 drive motors 54) such that a raw material is stirred while the relative positions of the stirring blades (figure 4 mixing elements 50 and 52) are adjusted such that the stirring blades (figure 4 mixing elements 50 and 52) formed on the two rotating shafts (figure 4 mixing shafts 14 and 16) do not interfere with each other ([0012] teaches “a control device operably coupled with the drive mechanisms to independently control the rotational speed of the shafts” & [0029] teaches “elements 50 are axially offset relative to the elements 52 … elements 50, 52 are intercalated … elements 50, 52 are adjustable in both length and pitch, at the discretion of the user and [0047] teaches “this allows the shafts to be rotated at greatly different rotational speeds, while avoiding any potential lock-up owing to mechanical interference between the elements”).
Wenger is silent on stirring blades formed on the two rotating shafts intersect with the rotational path of other stirring blades during operation and do not interfere with each other.
Beken teaches stirring blades formed on the two rotating shafts (figure 2: E series and F series elements on shafts c and d) intersect with the rotational path of other stirring blades during operation and do not interfere with each other (Page 4 Column 2 Lines 55 – 64: “said blades being concavely and convexly curved on their forward and rear faces respectively in their directions of rotation and each paddle being angularly so set on its shaft in the plate of rotation in relation to the setting of the opposing paddle as to enable blades of the faster paddle periodically to overtake blades of the slower paddle … without interference”).
Wenger and Beken are analogous in the field of double parallel shafted mixers with mixing blades for industrial purposes. It would have been obvious to one skilled in the art before the effective filing date to modify the mixing elements of Wenger with the E-series and F-series mixing blades as well as the gearing system of Beken in order to allow one shaft to rotate at a faster speed than the other (Beken Page 4 Column 2 Lines 60 – 64) so that mixing versatility and capability are promoted.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Wenger et al. (U.S. Patent Publication No. 2008/0095910 A1 hereinafter Wenger) in view of Beken (U.S. Patent No. RE22002 hereinafter Beken) in further view of Sugino et al. (U.S. Patent Publication No. 2008/0078853 hereinafter Sugino).

Regarding Claim 2, Wenger teaches the stirrer (figure 1 mixing vessel 12) according to claim 1, further comprising a stirring tank (figure 1 mixing vessel 12) having a raw material discharge hole (figure 3 outlet 38) formed in a lower portion of a side surface of the stirring tank figure 3 outlet 38 is formed in the bottom of the side surface of vessel 12).
Wenger is silent on a discharge cover configured to open or close the raw material discharge hole.
Sugino teaches a discharge cover (figure 1 lid 30) configured to open or close the raw material discharge hole (figure 1 lid 30 closes material outlet 3b).
Wenger and Sugino are analogous in the field of industrial horizontal stirrers with multiple rotating mixing shafts with intersecting blades. It would have been obvious to one skilled in the art before the effective filing date to modify the material outlet of Wenger with the discharge cover configured to open or close the raw material discharge hole of Sugino in order to control a constant amount of raw material accumulated inside the vessel during mixing via opening and closing of the lid (Sugino [0033]).

Allowable Subject Matter
Claims 6 and 7 are allowed.
	U.S. 3,419,250 to Brennan teaches a parallel dual shafted mixer with oval shaped agitators on its shafts. These agitators intersect with each other’s rotational paths without interfering with each other, and the shafts rotate in the same direction. Regarding Claim 6, Brennan is silent on these shafts rotating symmetrically, meaning their rotational directions are opposite of each other.



Response to Arguments
Applicant's arguments filed 18 November 2021 have been fully considered but they are not persuasive regarding Claim 1. Wenger teaches the position control device and Beken teaches the blades capable of interference, but do not interfere, rotating in opposite directions. These teachings are analogous and compatible, as one could take the blades and shafts of Beken and replace the analogous structure of Wenger, and Wenger could operate as intended.
	Applicant’s arguments regarding Claims 6 and 7 are persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY Y HUAN whose telephone number is (571)272-2612. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter D Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY Y HUAN/Examiner, Art Unit 1774                                                                                                                                                                                                        
/ANSHU BHATIA/Primary Examiner, Art Unit 1774